Citation Nr: 0507905	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  04-05 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating higher than 30 percent for a 
right shoulder disability.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service from March 1980 to July 1980, 
and from May 2002 to November 2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, Puerto 
Rico, that awarded service connection and a 30 percent rating 
for a right shoulder condition (chronic full thickness tear 
of the rotator cuff).  In June 2003, the veteran filed a 
notice of disagreement (NOD) as to the rating assigned, and 
also requested review by a Decision Review Officer (DRO).  In 
August 2003, the RO awarded a temporary 100 percent rating, 
effective May 14, 2003.  As of August 1, 2003, a 30 percent 
rating was to become effective.  In February 2004, the RO 
denied the veteran's claim for a rating higher than 30 
percent. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Additional development is needed prior to further disposition 
of this claim.  Although the Board regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

The veteran has been service-connected at a 30 percent 
disability level for his right shoulder disability since 
November 2002.  In May 2003, he underwent surgery (CTA 
Hemiarthroplasty) on his right shoulder, and he was given a 
temporary 100 percent rating.  See 38 C.F.R. § 4.30 (2004).

The veteran is seeking an increased rating for his right 
shoulder disability.  The most recent VA examination of the 
veteran's right shoulder disability was in March 2003.  
However, after this examination, the veteran underwent right 
shoulder surgery in May 2003.  In this case, because the 
veteran was examined only prior to his surgery, there is no 
current, accurate, and full assessment of the veteran's 
present level of disability since the May 2003 surgery.  

Though there are medical records (physical therapy notes) 
detailing the veteran's right shoulder disability dated after 
the surgery (August 2003 to January 2004), these records are 
also insufficient, as they do not address factors such as 
functional loss due to pain on use or due to flare-ups, with 
any precision.  See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   While these 
notes discuss the range of motion of the right shoulder since 
the May 2003 surgery, without indication as to the veteran's 
functional loss of his shoulder due to pain on use or due to 
flare-up, or the other factors described in 38 C.F.R. §§ 4.40 
and 4.45, and in DeLuca, an accurate assessment of the 
veteran's current condition cannot be determined.

The Board notes that in February 2004, the RO scheduled the 
veteran for a follow-up examination in 18 months.  However, 
re-examination is needed at the present time in order to 
enable adequate review of the veteran's claim.

Accordingly, this case will be REMANDED for the following 
actions:

1.  Provide the veteran with an 
examination to determine the current 
nature and severity of his service-
connected right shoulder disability.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should fully describe any functional 
limitation due to pain, any weakened 
movement, excess fatigability, pain with 
use, or incoordination present.  
Additional limitation of motion during 
flare-ups and following repetitive use 
should also be noted.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  If feasible, these 
determinations should be portrayed in 
terms of the degree of additional range 
of motion loss.  If such a determination 
is not feasible, this should be stated 
for the record and the reasons provided.  
All indicated tests and X-ray 
examinations should be conducted.  

2.  Then, readjudicate the claim for a 
rating higher than 30 percent for a 
right shoulder disability.  If its 
action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow the 
veteran the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to this Board for 
the purpose of appellate disposition, 
if in order.  The Board intimates no 
opinion as to the ultimate outcome of 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



